Name: Council Regulation (EEC) No 3445/80 of 22 December 1980 amending Regulation (EEC) No 2528/80 laying down special measures in respect of olive oil producer organizations for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 359/ 15 COUNCIL REGULATION (EEC) No 3445/80 of 22 December 1980 amending Regulation (EEC) No 2528/80 laying down special measures in respect of olive oil producer organizations for the 1980/81 marketing year time limits for Greek producer organizations should therefore be fixed, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Having regard to Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regu ­ lation (EEC) No 1917/ 80 (J), and in particular Article 36 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2528/80 (3), lays down time limits for the 1980/ 81 marketing year for setting up producer organizations and for submitting applications for recognition to the competent authorities of the Member State in question ; whereas it is not possible to comply with the time limits referred to above in Greece , which is to accede to the Community on 1 January 1981 ; whereas appropriate Article 1 Regulation (EEC) No 2528/80 is hereby amended as follows : 1 . The following subparagraph is added to Article 1 ( 1 ): 'However, in respect of Greece , producer organi ­ zations must be set up before 10 February 1981 .' 2 . The following subparagraph is added to Article 1 (2): 'However, producer organizations set up in Greece must submit their application not later than 20 February 1981 .' Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER (') OJ No 172 , 30 . 9 . 1966 , p. 3025/66 . (2) OJ No L 186 , 19 . 7 . 1980 , p. 1 . (J) OJ No L 259 , 2 . 10 . 1980 , p. 1 .